Case 5:20-cv-00995-JVS-AFM Document 6 Filed 05/12/20 Page 1 of 2 Page ID #:3



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       LUIS F. BALLESTEROS,                          Case No. 5:20-cv-00995-JVS (AFM)
12
                             Petitioner,               ORDER SUMMARILY
13                                                     DISMISSING PETITION FOR
              v.                                       WRIT OF HABEAS CORPUS FOR
14
         J. GASTELO, Warden,                           LACK OF SUBJECT MATTER
15                                                     JURISDICTION
16                           Respondent.
17

18           Petitioner, a state prisoner, is currently serving a sentence imposed by the
19   Riverside County Superior Court as a result of his 1997 conviction of burglary and
20   multiple counts of rape. On May 4, 2020, he filed this petition for a writ of habeas
21   corpus challenging that conviction and sentence. (ECF No. 1.)
22           This is not Petitioner’s first petition. He previously filed a habeas corpus
23   petition in this Court challenging his 1997 conviction and sentence. Case No. 5:05-
24   cv-01130-JVS(MLG). 1 On April 14, 2006, judgment was entered dismissing the
25   petition with prejudice as untimely. Petitioner’s requests for a certificate of
26   appealability were denied both by this Court and by the Ninth Circuit.
27
     1
      The Court takes judicial notice of Petitioner’s other actions filed in this Court. See Fed. R. Evid.
28   201.
Case 5:20-cv-00995-JVS-AFM Document 6 Filed 05/12/20 Page 2 of 2 Page ID #:4



 1          The prior dismissal of Petitioner’s habeas corpus petition for failure to comply
 2   with the statute of limitation constitutes a dismissal on the merits and renders
 3   subsequent petitions second or successive under the AEDPA. See McNabb v. Yates,
 4   576 F.3d 1028, 1030 (9th Cir. 2009). “Before a second or successive application
 5   permitted by this section is filed in the district court, the applicant shall move in the
 6   appropriate court of appeals for an order authorizing the district court to consider the
 7   application.” 28 U.S.C. § 2244(b)(3)(A). Absent authorization from the Court of
 8   Appeals, this Court lacks jurisdiction over a successive petition. See Magwood v.
 9   Patterson, 561 U.S. 320, 330-331 (2010); Cooper v. Calderon, 274 F.3d 1270, 1274
10   (9th Cir. 2001). Furthermore, to the extent that Petitioner might contend that his
11   petition meets an exception to the bar on successive petitions, his argument must first
12   be presented to the Court of Appeals. 2
13          IT THEREFORE IS ORDERED that this action be dismissed without
14   prejudice for lack of jurisdiction.
15          LET JUDGMENT BE ENTERED ACCORDINGLY.
16

17   DATED: May 12, 2020
18

19                                                          JAMES V. SELNA
                                                      UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25   2 Pursuant to Ninth Circuit Rule No. 22-3(a), when a request for authorization to file a successive
26   petition is “mistakenly submitted” to a district court, it must be referred to the Ninth Circuit. Rule
     22-3(a) also provides that a district court may refer such a petition to the Ninth Circuit when to so
27   would serve the interests of justice. Neither circumstance is present in this case. Nevertheless, the
     Clerk is directed to mail petitioner a copy of Ninth Circuit Form 12 so that petitioner may file an
28   application for leave to file a second or successive petition in the Court of Appeals.
                                                       2
